DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 8/11/2020 is acknowledged. Claims 11-13 were withdrawn in an amendment filed with the response. 

Response to Amendment
Claims 1-10 and 14-18 are presented. Claims 1, 3, 5, and 8-10 are amended. Claims 14-18 are new. 

Response to Arguments
Prior art rejection
Applicant’s arguments filed 2/19/2021, with respect to the 35 USC 103 rejection over Chen and Chen in view of Poliak have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-10 has been withdrawn. 

Indefiniteness rejection 
Applicant has rectified some but not all of the issues previously present. New issues are also present. 
The key idea which still remains at issue is the definiteness of the term “interruption” and how it is rectified as a negative limitation with the open transitional phrase comprising. The claim includes 

Although not an explicit suggestion, it may be possible to overcome the rejection by changing the transitional phrase to consisting to more clearly exclude certain steps from the method. It may also be possible to modify the negative limitation to include a temperature threshold or cite a more detailed example which may remove the ambiguity between the types of acts which are included and excluded. No position is being taken on the descriptive support for any of these options. 
Another point of note is that if the claim is intended to prohibit all reheating in the en-bloc process it may be simpler to do so directly. The claim currently indirectly attempts this by including a broad term and then defining it to mean not reheating.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an en-bloc annealing which includes continuously conducted temperature treatment performed without interruption. The claim also recites in attempt to clarify the term interruption “which would require that the steel product be reheated”. The claim makes use of the open transitional phrase comprising for the en-bloc annealing process. 
The intent of the claim appears to be to allow for any additional process step except those steps which interrupt the process. Although there is some language included to clarify the scope of interruption it is not sufficient. It is not clear to what temperature the steel “must be reheated” in order for the additional step to be an impermissible interruption. For instance, is any reheating excluded or are the only steps excluded those which require re-performance of the “heating (E1)” step. It is not clear if a process with a first cooling rate (a1) which includes an application of heat to slow the (a1) cooling process is included or excluded from the claim. It is not clear if a process which cools the steel past one of the holding temperatures and reapplies an amount of heat (however small) to return the steel to the holding temperature is included or excluded from the claim. As there does not appear to be any limits on the reheating it appears any form of reheating is impermissible. 
The minimal clarification language present in the claim does not appear to be sufficient to define the line between a process that is open to some steps but closed to others. The language continuously conducted temperature treatment without interruption, which would require that the steel product must be reheated, is not expanded upon in the summary, detailed description, or the examples such that the issue is rectified. See Pg Pub 2017/0306429 [0048]. It is not apparent based on the record (specification or prosecution history) whether these terms would be familiar to a person of 
The claim is indefinite because there is not a clear way to reconcile the scope of the open transitional phrase comprising with negative limitation of no interruptions. The clarifying language added does not help as it shifts some of the ambiguity of the term interruption to the term reheating. 
Claims 2-10 and 14-18 are rejected due to dependency on claim 1.

Claim 17 has a copy paste error from the prior claim and it erroneously includes a second sentence. The excess language obscures the scope of the claim and the claim is indefinite for this reason. 
The rejection would be overcome by removing the excess language in its entirety. 

Citation of pertinent art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pg Pub 2019/0256942 similar process steps [0046]-[0063] and lath type bainite [0008]
US Pg Pub 2017/0233841 figure 1 similar processing steps
US Pg Pub 2018/0347018 figure 2 similar processing steps

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736